Citation Nr: 1704549	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, to include as secondary to a left knee disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left big toe disorder, to include as secondary to a left knee disorder and/or right knee disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right big toe disorder, to include as secondary to a left knee disorder and/or right knee disorder.


REPRESENTATION

Veteran represented by:	Calvin K. Hastie, Sr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989, with subsequent Reserve service, to include a period of active duty from February 1991 through April 19, 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2016, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is located in the electronic claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records from 2011 to 2014 that are relevant to the issues on appeal.  Otherwise, the documents are irrelevant to the issues on appeal or are duplicative of what is VBMS.  

The issues of entitlement to service connection for bilateral hearing loss, left knee disorder, right knee disorder, left big toe disorder, and right big toe disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2011 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran was notified of the decision and did file an appeal within one year.  

2.  The RO obtained a VA examination in March 2012 which constituted new and material evidence; the August 2011 rating decision was not final in that regard. 

3.  In an August 2011 rating decision, the RO denied service connection for a left knee disorder.  The Veteran was notified of the decision and did not perfect an appeal or submit new and material evidence within one year.

4.  The evidence associated with the file after the August 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  

5.  In an August 2011 rating decision, the RO denied service connection for a right knee disorder.  The Veteran was notified of the decision and did not perfect an appeal or submit new and material evidence within one year.

6.  The evidence associated with the file after the August 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  

7.  In an August 2011 rating decision, the RO denied service connection for a left big toe disorder.  The Veteran was notified of the decision and did not perfect an appeal or submit new and material evidence within one year.

8.  The evidence associated with the file after the August 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left big toe disorder.  

9.  In an August 2011 rating decision, the RO denied service connection for a right big toe disorder.  The Veteran was notified of the decision and did not perfect an appeal or submit new and material evidence within one year.

10.  The evidence associated with the file after the August 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right big toe disorder.   


CONCLUSIONS OF LAW

1.  The August 2011 rating decision denying service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2011).

2.  The evidence received since the August 2011 rating decision is new and material as to the claim for service connection for a left knee disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The August 2011 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2011).

4.  The evidence received since the August 2011 rating decision is new and material as to the claim for service connection for a right knee disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The August 2011 rating decision denying service connection for a left big toe disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2011).

6.  The evidence received since the August 2011 rating decision is new and material as to the claim for service connection for a left big toe disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The August 2011 rating decision denying service connection for a right big toe disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2011).

8.  The evidence received since the August 2011 rating decision is new and material as to the claim for service connection for a right big toe disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable disposition of the actions herein, which is not prejudicial to the Veteran, no further action with respect to these issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1) (2016).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in August 2011 on the basis that there was no hearing loss for VA purposes.  The Veteran's claims of entitlement to service connection for left knee disorder, right knee disorder, left big toe disorder, and right big toe disorder were denied on the basis that there was no evidence of a current disability for each of the claims.  The Veteran did not appeal nor submit new and material evidence within one year.  New and material evidence was obtained within one year regarding the bilateral hearing loss.  Accordingly, the rating decision was final as to all issues except for hearing loss.  38 U.S.C.A. §§ 7104, 7105.

The evidence that was of record at the time of the August 2011 rating decision included the Veteran's DD 214, service treatment records (STRs), and the Veteran's statement in support of claim received April 27, 2011.  The STRs were silent regarding hearing loss, or any complaints related to the Veteran's right knee or big toes.  The STRs did note, however, that on March 25, 1987 the Veteran had strained his left knee while wrestling.  Except for a follow up on the left knee on March 27, 1987 that indicated minor swelling with no pain, edema, or discoloration, there were no further complaints related to the left knee in the STRs.  In his statement, the Veteran reported a left knee injury and noise exposure due to tanks.  

Evidence added to the record after the August 2011 rating decision includes the Veteran's January 2012 supplemental claim to reopen and supporting statement, a March 2012 VA audiology examination, an October 2012 VA knee and lower leg disorders examination, VA treatment records from 2011 to 2014, and the August 2016 Board hearing testimony.  

In the Veteran's January 2012 statement, the Veteran reported that after a year injuring his left knee during active service, he started experiencing pain in his right knee, and a year after his knee pains began, he reported that pain in both of his big toes began hurting as well.  The Veteran also reported that he began experiencing hearing loss in 2006 and claimed it was due to the loud vehicle and motor pool noise he experienced during active service.  

In the March 2012 VA audiology examination, the examiner determined there was no hearing loss for VA purposes.  In the October 2012 VA knee and lower leg disorders examination, the examiner opined that the Veteran's left leg disorder was less likely than not incurred in or caused by the claimed in-service injury because the left knee sprain during active service showed resolution of pain two days after initial assessment and that there was no further notes found in the STRs to indicate any chronic sequelae resulting from the acute episode.  VA treatment records from September 2012 included x-ray reports that noted minimal degenerative hypertrophic changes in both the right knee and left knee.  A November 2013 VA treatment record noted right knee degenerative joint disease.

During the August 2016 Board hearing, the Veteran reported that his hearing loss has worsened since his March 2012 VA audiology examination.  The Veteran also reported that after twisting his left knee during service, his left knee constantly ached thereafter with worsening symptoms.  He reported that he self-treated his left knee with over the counter medication and by elevating the knee.  The Veteran also indicated during the hearing that he had bumped his right knee sometime during service.  The Veteran reported the right knee had swelled up and that when his left knee went out, all the pressure went to the right knee.  The Veteran reported constant use of cane to take the pressure off of his knee while walking.  Regarding the Veteran's toes, he reported that during service, his toes swelled and were painful, possibly due to his boots.  The Veteran also indicated his toe disorders were possibly due to the pressure from his knees.  The Veteran reported that a physician from 10 to 15 years prior had indicated the disorders were related and could be related to service.  He reported that he had continued to self-treat his disorders during and after service and had not been receiving any treatment. 

The Board finds that new and material evidence has been presented to reopen the claims.  The evidence, including the October 2012 VA examinations, VA treatment records from 2011 to 2014, and the August 2016 Board hearing testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claims - evidence of current right and left knee disorders, and evidence that his right knee, left knee, right big toe, and left big toe may be related to active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a) (2016).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117.  

Accordingly, for all of the above reasons, the Veteran's claims for entitlement to service connection for a left knee disorder, right knee disorder, left big toe disorder, and right big toe disorder are reopened.  


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a left knee disorder, is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disorder, is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a left big toe disorder, is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a right big toe disorder, is reopened.


REMAND

First, a remand is required to obtain service personnel records and additional STRs.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  The claims file indicates service from November 1986 to November 1989, with another period of active duty from February 1991 through April 19, 1991.  But there are STRs of record that are dated in 1998; accordingly, it appears the Veteran had subsequent Reserve service with potential periods of active duty, active duty for training, and inactive duty for training.  Thus, confirmation of all periods of service is required.  Additionally, the RO must obtain personnel records and all additional STRs.  

Second, remand is required to obtain adequate examinations regarding the issues on appeal.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Regarding the bilateral hearing loss, a new VA examination and opinion is necessary to clarify whether the Veteran has a diagnosis of bilateral hearing loss and whether such is related to his service.  As noted above, the Veteran was provided a VA audiological examination in March 2012.  After examination of the Veteran, the VA examiner found there was not a bilateral hearing loss for VA purposes.  However, the Veteran testified at the August 2016 Board hearing that his hearing loss has worsened since the examination, such that it is possible hearing loss for VA purposes now exists.  The Board finds that as the last VA examination was over four years ago, the Veteran should be afforded another one to determine if his hearing loss has risen to the level sufficient for VA purposes.  

Regarding the left knee disorder, remand is required for an adequate etiological opinion.  Subsequent to the October 2012 VA examination, at the 2016 Board hearing, the Veteran reported continued and worsening symptoms of his left knee.  The 2012 VA examiner did not consider the Veteran's lay statements.  Another examination is necessary to consider the Veteran's reports of self-treatment of his chronic left knee disorder.  

Regarding the right knee disorder, remand is required for an examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  VA records from September 2012 and November 2013 have confirmed that the Veteran has a current right knee disorder.  During the August 2016 Board hearing, the Veteran reported that he had bumped his right knee sometime during service.  The Veteran reported the right knee had swelled up and that when his left knee went out, all the pressure went to the right knee.  The Veteran reported constant use of cane to take the pressure off of his knee while walking.  A VA examination is necessary to determine whether the Veteran's right knee disorder is related to his service or any service-related disorder, to include the left knee.  

Regarding the left big toe disorder and right big toe disorder, remand is required for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  During the August 2016 Board hearing, the Veteran reported that during service, his toes swelled and were painful, possibly due to his boots.  The Veteran also indicated his toe disorders were possibly due to the pressure from his knees.  The Veteran reported that a physician from 10 to 15 years prior had indicated the disorders were related and could be related to service.  He reported that he had continued to self-treat his disorders during and after service and had not been receiving any treatment.  VA examinations are necessary to clarify whether the Veteran has a diagnosis of these disorders and whether such are related to his service or any service-related disorder, to include the left knee disorder and/or right knee disorder.  

Lastly, remand is required to undertake development to secure any outstanding private treatment records pertaining to the Veteran's claims, to include those records by the physician the Veteran indicated he had seen 10 to 15 years prior to the August 2016 hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Contact any and all sources necessary to confirm the Veteran's active duty service and Reserve service.  The AOJ must contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Defense Enrollment Eligibility Reporting System (DEERS), and the Veteran's Reserve unit(s).  The RO must request a precise listing of the Veteran's specific periods of active duty, active duty for training, and inactive duty for training.  A retirement points summary will not suffice.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After the Veteran's service dates are confirmed and documented for the file, contact the NPRC, the RMC, the DEERS, and the Veteran's unit(s), or any other appropriate entity to obtain all service personnel and treatment records from all periods of service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include those records by the physician the Veteran indicated he had seen 10 to 15 years prior to the August 2016 Board hearing.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination to determine the etiology of his claimed bilateral hearing loss.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions.

Based on the review of the claims file and the audiological examination, the examiner must render an opinion as to the following:

(a) Whether the Veteran has bilateral hearing loss for VA evaluation purposes. 

(b) If the Veteran has bilateral hearing loss for VA evaluation purposes, whether it is at least as likely as not (a 50 percent or greater probability) that the current bilateral hearing loss had its onset in, or is otherwise related to, active service.  

(c) The examiner must discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The fact that hearing loss was not shown in service cannot legally serve as the explanation for finding that a current hearing loss is not related to service.  Additionally, the examiner should address the Veteran's statements regarding diminished hearing since service discharge.

6.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his left knee and right knee disorders.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions.

(a) First, the examiner must specify each right and left knee disorder.  

(b) Second, regarding each diagnosed left knee disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current disorder had its onset in, or is otherwise related to, active service.  

(c) Second, regarding each diagnosed right knee disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current disorder had its onset in, or is otherwise related to, active service.  

(d) Is it at least as likely as not (a 50 percent or greater probability) that each right knee disorder is caused or aggravated by a left knee disorder?

The examiner must address the Veteran's lay statements of continued and worsening right and left knee symptoms since service and the prior VA examination of record.

7.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his claimed left big toe and right big toe disorders.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions.

Based on the review of the claims file and the examination, the examiner must render an opinion as to the following:

(a) Identify each right big toe and left big toe disorders present.  

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that a left big toe disorder had its onset in, or is otherwise related to, active service.  

(c) Is it at least as likely as not (a 50 percent or greater probability) that a left big toe disorder is caused or aggravated by the Veteran's left knee disorder and/or right knee disorder?

(d) Whether it is at least as likely as not (a 50 percent or greater probability) that a right big toe disorder had its onset in, or is otherwise related to, active service.  

(e) Is it at least as likely as not (a 50 percent or greater probability) that a right big toe disorder is caused or aggravated by the Veteran's left knee disorder and/or right knee disorder?

The examiner must address the Veteran's lay statements of initial onset of right and left big toe symptoms during service and continued and worsening right and left big toe symptoms since service.

8.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of his claimed right big toe disorder.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions.

Based on the review of the claims file and the examination, the examiner must render an opinion as to the following:

(a)  Identify any right big toe disorder present.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that a right big toe disorder had its onset in, or is otherwise related to, active service.  

(c)  Is it at least as likely as not (a 50 percent or greater probability) that a right big toe disorder is caused or aggravated by the Veteran's left knee disorder and/or right knee disorder?

The examiner must address the Veteran's lay statements of initial onset of right big toe symptoms during service and continued and worsening right big toe symptoms since service.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  Thereafter, readjudicate the Veteran's claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


